Tom Glaze, Justice, dissenting in part; concurring in part. When this court amended Ark. R. App. P. — Civ. 3(e) to require that a notice of appeal state that financial arrangements had been made with the court reporter, and added that a notice of appeal is invalid if it does not contain this statement, see per curiam order of June 23, 1997, I had serious reservations that the new requirement was necessary. I joined in the amendment because the sole expressed reason for adopting it was to eliminate delays in the appeal process. See Reporter’s Notes, [March] 1997 Amendment to Ark. R. App. P. — Civ. 3. It now appears that another purpose was intended — to assure court reporters are paid for their work. I think this last objective would be best left to the trial judges, court reporters, and attorneys to resolve. In any event, this court in Green v. Williford, 331 Ark. 533, 961 S.W.2d 766 (1998) (per curiam), interpreted Rule 3(e), as amended, to mean that the fact a notice of appeal may be invalid does not render the notice automatically void, but rather voidable until actually annulled. This less than strict construction of the language in Rule 3(e) was a mistake, if this court’s intended goal was to prevent delays in the appellate procedure. After all, invalid means illegal, not voidable. We had another opportunity to interpret Rule 3(e) in Quality Fixtures, Inc. v. Multi-Purpose Facilities, Inc., 334 Ark. 209, 970 S.W.2d 815 (1998), where we again allowed an appeal where the notice of appeal failed to comply with the Rule’s clear language. There, we refused to enforce the Rule 3(e) mandatory terms because appellant Quality Fixtures had tendered the transcript to this court’s clerk prior to the submission (not filing as noted in the Greene decision) of appellee Multi-Purpose Facilities’ motion to dismiss. In short, although this court’s Rule 3(e) as amended clearly provides a notice of appeal is invalid if it does not contain the financial-arrangement language in the appellant’s notice of appeal, the court will still permit an invalid notice if the appellant substantially complies with the Rule. In other words, this court, in spite of its new Rule 3(e) language, has returned to its earlier Rule 3(e) interpretation which allowed an appellant merely to comply substantially with Rule 3(e) requirements. See Rogers v. Tudor Ins. Co., 325 Ark. 226, 925 S.W.2d 395 (1996). In conclusion, I believe we should remove the “invalid” terminology from the present Rule which is confusing and misleading. Until then, I will join with the majority’s tortured interpretation of the existing language contained in Rule 3(e), which permits the appellants to continue their appeal even though they have filed an invalid notice of appeal. Newbern, J., joins this opinion.